Exhibit 10.2

 

Generac Holdings Inc.
2019 Equity Incentive Plan

 


NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

Upon acceptance by you through the online acceptance procedures set forth at
www.computershare.com (“Computershare”), this Nonqualified Stock Option Award
Agreement (this “Agreement”) is made effective as of the date set forth on your
online award acceptance page on Computershare (“Grant Date”), which is
incorporated by reference herein, between Generac Holdings Inc., a Delaware
corporation (the “Company”) and you (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted and the stockholders have approved the Generac
Holdings Inc. 2019 Equity Incentive Plan (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;

 

WHEREAS, the Company has adopted the Generac Power Systems, Inc. Executive
Change in Control Policy (the “CIC Policy”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.     Grant of the Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate a certain number of
Shares as set forth on the Participant’s online award acceptance page on
Computershare. The Option is intended to be a Non-Qualified Stock Option.

 

2.     Option Exercise Price. The purchase price of the Shares subject to the
Option shall equal the exercise price as defined and calculated pursuant to
Section 7 of the Plan, and which corresponds to the Grant Date set forth on your
online award acceptance page on Computershare and denoted as the award exercise
price (the “Exercise Price”).

 

3.     Option Term. The term of the Option shall be ten (10) years, commencing
on the Date of Grant, unless terminated at an earlier time pursuant to Section 6
(the “Option Term”). The Option shall automatically terminate upon the
expiration of the Option Term, or at such earlier time specified herein or in
the Plan.

 

4.     Scheduled Vesting of the Option. Subject to the Participant’s continued
Service to the Company through the applicable vesting date, the Option shall
vest in equal installments on each of the first four (4) anniversaries of the
Date of Grant, such that twenty-five percent (25%) of the Option vests on each
such anniversary. At any time, the portion of the Option which has become vested
in accordance with the terms hereof shall be called the “Vested Portion”. To the
extent the Option has not already been exercised and has not expired or been
terminated or cancelled, the Participant or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time during the
Option Term purchase all or any portion of the Shares subject to the vested
portion of the Option.

 

 

--------------------------------------------------------------------------------

 

 

5.     Acceleration of Vesting Upon Termination following a Change in Control.
Notwithstanding Section 4 hereof, (i) in the event of a Change in Control, the
provisions of Section 12 of the Plan shall apply except as specifically provided
herein, and (ii) in the event of (1) Participant’s Qualifying Termination (as
defined under the CIC Policy) or (2) a termination of Participant’s Service by
the Company or any Affiliate without Cause within the one (1) year period
following a Change in Control, the Option shall immediately vest and become
exercisable in full as of the date of such Qualifying Termination or termination
of Participant’s Service, as applicable, and shall remain exercisable until the
earlier of (x) one year following such Qualifying Termination or termination of
Service, as applicable, and (y) the expiration of the Option Term. In addition,
vesting and exercisability of this Option may be accelerated during the term of
the Option under the circumstances described in Sections 12(b)(2) of the Plan.

 

6.      Termination of Service.

 

(a)     Termination of Service for Cause. Upon a termination of the
Participant’s Service by the Company for Cause, the Option, including the Vested
Portion, shall immediately terminate and be forfeited without consideration.

 

(b)     Termination of Service Without Cause. Upon a termination of the
Participant’s Service by the Company without Cause (except as set forth in
Section 5 and Section 6(e)), any unvested portion of the Option shall continue
to vest during the period beginning on the date of such termination of Service
and ending on the earlier of (i) one year following such termination of Service
and (ii) the expiration of the Option Term, and any portion so vested shall
remain exercisable until the earlier of (i) ninety days following the end of
such one year period and (ii) the expiration of the Option Term. Any Vested
Portion as of the date of a termination of Service contemplated by this Section
6(b) shall remain exercisable until the earlier of (i) ninety days following
such termination of Service and (ii) the expiration of the Option Term.

 

(c)     Termination of Service for Normal Retirement. Upon a termination of the
Participant’s Service by reason of Normal Retirement, any unvested portion of
the Option shall continue to vest during the period beginning on the date of
such termination of Service and ending on the earlier of (i) two years following
such termination of Service and (ii) the expiration of the Option Term, and any
portion so vested shall remain exercisable until the earlier of (i) ninety days
following the end of such two year period and (ii) the expiration of the Option
Term. Any Vested Portion as of the date of a termination of Service contemplated
by this Section 6(c) shall remain exercisable until the earlier of (i) one year
following such termination of Service and (ii) the expiration of the Option
Term. “Normal Retirement” shall mean a voluntary termination of employment or
service as a Director by a Participant who has attained at least sixty-five (65)
years of age and has at least twenty (20) years of service to the Company or any
of its Affiliates.

 

(d)     Termination of Service for death or Disability. Upon a termination of
the Participant’s Service by reason of death or Disability, any unvested portion
of the Option shall vest as of the termination of Service and the Option shall
remain exercisable until the earlier of (i) one year following such termination
of Service and (ii) the expiration of the Option Term.

 

2

--------------------------------------------------------------------------------

 

 

(e)     Other Terminations of Service. Upon a termination of the Participant’s
Service for any reason, other than as contemplated by Sections 6(a), 6(b), 6(c),
and 6(d) above, any unvested portion of the Option shall immediately terminate
and be forfeited without consideration. Any Vested Portion as of the date of a
termination of Service contemplated by this Section 6(e) shall remain
exercisable until the earlier of (i) ninety days following such termination of
Service and (ii) the expiration of the Option Term.

 

7.     Exercise Procedures.

 

(a)     Notice of Exercise. Except as set forth in Section 6, the Participant or
the Participant’s representative may exercise the Vested Portion or any part
thereof prior to the expiration of the Option Term by giving written notice to
the Company in the form attached hereto as Exhibit A (the “Notice of Exercise”).
The Notice of Exercise shall be signed by the person exercising such Option. In
the event that such Option is being exercised by the Participant’s
representative, the Notice of Exercise shall be accompanied by proof
(satisfactory to the Company) of such representative’s right to exercise such
Option. In the event the Option is being exercised following the termination of
the Participant’s Service, exercise shall be subject to the Participant’s
execution on or after the termination date of an effective general release and
waiver of all claims against the Company, its Affiliates and their respective
officers and directors, substantially in the form attached hereto as Exhibit B.

 

(b)     Method of Exercise. The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment in a form permissible under Section 7 of the Plan for the full amount of
the aggregate Exercise Price for the exercised Option.

 

(c)     Issuance of Shares. Provided the Company receives a properly completed
and executed Notice of Exercise and has determined that all other conditions to
exercise, including satisfaction of withholding tax obligations and compliance
with applicable laws as provided in Section 16(c) of the Plan, have been
satisfied, payment for the full amount of the aggregate Exercise Price, and, if
applicable, an effective release and waiver of all claims as required by this
Section 7, the Company shall promptly cause to be issued certificates for the
Shares underlying the exercised Option, registered in the name of the Person
exercising the applicable Option, as evidenced by issuance of a stock
certificate or certificates, electronic delivery of such Shares to a brokerage
account of such person, or book-entry registration of such Shares with the
Company’s transfer agent. The Company shall pay any original issue or transfer
taxes with respect to the issue or transfer of the Shares and all fees and
expenses incurred by it in connection therewith. All Shares so issued shall be
fully paid and nonassessable.

 

8.     Restrictive Covenant Agreement. The Participant and the Company have
previously entered into a restrictive covenant agreement. Participant hereby
reaffirms his obligations under such restrictive covenant agreement and nothing
contained in this Agreement shall cancel, change or modify Participant’s
obligations thereunder.

 

9.     Non-Disparagement. The Participant, while providing Service to the
Company and thereafter, shall not make any oral or written communication to any
Person that disparages, or has the effect of damaging the reputation of, the
Company, the Affiliates or their respective directors, officers, agents,
employees, former employees, representatives or stockholders; provided, that,
nothing in the foregoing shall preclude the Participant from disclosing any
information to Participant’s attorney or in response to a lawful subpoena or
court order requiring disclosure of information.

 

3

--------------------------------------------------------------------------------

 

 

10.     Adjustment of Shares. In the event of any corporate event or transaction
(as described in Section 12(a) of the Plan), the terms of this Agreement
(including, without limitation, the number and kind of Shares subject to this
Agreement and the Exercise Price) may be adjusted as set forth in Section 12(a)
of the Plan.

 

11.     No Right to Continued Service. The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.

 

12.     Securities Laws/Legend on Certificates. The issuance and delivery of
Shares shall comply with Section 16(c) of the Plan (or be exempt from) all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Company shall not be obligated to file any registration statement under any
applicable securities laws to permit the purchase or issuance of any Shares
under the Plan or Awards, and accordingly any certificates for Shares or
documents granting Awards may have an appropriate legend or statement of
applicable restrictions endorsed thereon. If the Company deems it necessary to
ensure that the issuance of Shares under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
Shares would be issued shall deliver to the Company an agreement or certificate
containing such representations, warranties and covenants as the Company may
reasonably request which satisfies such requirements.

 

13.     Transferability. Unless otherwise provided by the Committee, the Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Option to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof. During the Participant’s lifetime, the Option is
exercisable only by the Participant.

 

14.     Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or transfer and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

 

15.     Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

 

4

--------------------------------------------------------------------------------

 

 

16.     Entire Agreement. This Agreement, the details of the award on the
Participant’s online award acceptance page on Computershare, and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

17.     Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

 

18.     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.

 

19.     Choice of Law. This Agreement shall be governed by the law of the State
of Delaware (regardless of the laws that might otherwise govern under applicable
Delaware principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

 

20.     Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

21.     No Guarantees Regarding Tax Treatment. The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Option.
The Committee and the Company make no guarantees regarding the tax treatment of
the Option. Neither the Committee nor the Company has any obligation to take any
action to prevent the assessment of any tax under Section 409A of the Code or
Section 457A of the Code or otherwise and none of the Company, any Affiliate, or
any of their employees or representatives shall have any liability to the
Participant with respect thereto.

 

22.       Amendment. The Committee may amend or alter this Agreement and the
Option granted hereunder at any time, subject to the terms of the Plan.

 

23.     Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

5

--------------------------------------------------------------------------------

 

 

24.     Signature in Counterparts. The grant of Options is subject to
Participant’s acceptance of the terms and conditions of this Agreement. By
clicking the acknowledgment button, Participant indicates he or she (1) has been
provided access to a copy of the Plan, (2) has had the opportunity to obtain
independent legal advice prior to accepting the grant, (3) has read this
Agreement, (4) agrees fully to the terms of the Agreement and (5) has consented
to receive all applicable documentation by electronic delivery and to
participate in the Plan through an on-line (and/or voice activated) system
established and maintained by the Company or the Company’s third-party stock
plan administrator. The Participant also acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Options shall be final and conclusive.

 

25.     Compensation Recovery. In addition to those provisions in Sections 8 and
9, to the extent that this Award and any compensation associated therewith is
considered “incentive-based compensation” within the meaning and subject to the
requirements of Section 10D of the Exchange Act, this Award and any compensation
associated therewith shall be subject to potential forfeiture or recovery by the
Company in accordance with any compensation recovery policy adopted by the Board
or the Committee in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s Shares are then listed.  This Agreement may be unilaterally
amended by the Committee to comply with any such compensation recovery policy. 

 

26.     Forfeiture. Notwithstanding anything to the contrary in this Agreement,
if the Participant’s Service is terminated for Cause, or if, during the term of
the Participant’s Service with the Company and its Affiliates and for one year
after such Service ends (or such longer period as specified in the Participant’s
Restrictive Covenant Agreement or following the Participant’s Normal Retirement
and prior to the Scheduled Vesting Date) (the “Restricted Period”), the
Participant breaches any of the restrictive covenants contained in Section 8 or
Section 9, then (i) the Participant shall immediately forfeit this Award and any
right to receive Options that have not yet been issued pursuant to Section 4,
(ii) all outstanding but not-yet-exercised Options shall be canceled, and
(iii) with respect to Shares that have been issued pursuant to this Award,
either (A) the Participant shall return such Shares to the Company, or (B) the
Participant shall pay to the Company in cash an amount equal to the Fair Market
Value of such Shares as of their date of issuance pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

NOTICE OF EXERCISE

 

Generac Holdings Inc.

S45 W29290 Hwy. 59

Waukesha, Wisconsin 53187

Attn:____________________     

Date of Exercise: _________________

 

Ladies & Gentlemen:

 

1.     Exercise of Option. This constitutes notice to Generac Holdings, Inc.
(the “Company”) that pursuant to my Nonqualified Stock Option Award Agreement
(the “Award Agreement”) under the Company’s 2019 Equity Incentive Plan (the
“Plan”) I elect to purchase the number of Shares of Company common stock set
forth below and for the price set forth below. By signing and delivering this
notice to the Company, I hereby acknowledge that I am the holder of the stock
option (the “Option”) exercised by this notice and have full power and authority
to exercise the same.

 

Date of Grant:       

Number of Shares as to

which the Option is exercised

(“Optioned Shares”): 

      Certificates to be issued in name of:        Total exercise price: $      

Cash Exercise

Cash payment delivered

herewith: 

$  

 

 

2.     Form of Payment. Forms of payment other than cash or its equivalent (e.g.
by cashier’s check) are limited by the Plan and are permissible only to the
extent approved by the compensation committee of the Board of Directors of the
Company (the “Committee”) or any committee designated thereby, in its sole
discretion.

 

3.     Delivery of Payment. With this notice, I hereby deliver to the Company
the full purchase price of the Optioned Shares and any and all withholding taxes
due in connection with the exercise of my Option.

 

4.     Rights as Stockholder. While the Company will endeavor to process this
notice in a timely manner, I acknowledge that until the issuance of the shares
underlying the Optioned Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such shares, notwithstanding the exercise of my option(s).
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of issuance of the optioned stock.

 

 

--------------------------------------------------------------------------------

 

 

5.     Interpretation. Any dispute regarding the interpretation of this notice
shall be submitted promptly by me or by the Company to the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by such administrator of the Plan shall be final and binding on all
parties.

 

6.     Governing Law; Severability. This notice is governed by the internal
substantive laws but not the choice of law rules, of Delaware. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this notice will continue in full force
and effect without said provision.

 

7.     Entire Agreement. The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference, and together
with this notice constitute the entire agreement of the parties with respect to
the subject matter hereof.

 

  Very truly yours,                       (social security number)

          

2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF RELEASE

 

A release is required as a condition for receiving the benefits provided
pursuant to the Nonqualified Stock Option Award Agreement between GENERAC
HOLDINGS INC. (the “Company”) and _____________________ (“Participant”) dated
____________________ (the “Agreement”); thus, by executing this release
(“Release”), you have advised us that you hold no claims against the Company,
its predecessors, successors or assigns, affiliates, shareholders or members and
each of their respective officers, directors, agents and employees
(collectively, the “Releasees”), and by execution of this Release you agree to
waive and release any such claims, except relating to any compensation,
severance pay and benefits described in any written agreement between you and
the Company.

 

You understand and agree that this Release will extend to all claims, demands,
liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees in your capacity as an employee of the
Company, including, without limitation, any claims, demands, liabilities and
causes of action arising from your employment with the Releasees and the
termination of that employment, including any claims for severance or vacation
pay, business expenses, and/or pursuant to any federal, state, county, or local
employment laws, regulations, executive orders, or other requirements,
including, but not limited to, Title VII of the 1964 Civil Rights Act, the 1866
Civil Rights Act, the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Workers Adjustment and Retraining Notification Act
and any other local, state or federal fair employment laws, and any contract or
tort claims.

 

You understand and agree that this Release is intended to include all claims by
you or on your behalf alleging discrimination on the basis of race, sex,
religion, national origin, age, disability, marital status, or any other
protected status or involving any contract or tort claims based on your
termination from the Company. It is also acknowledged that your termination is
not in any way related to any work-related injury.

 

It also is understood and agreed that the remedy at law for breach of the Award
Agreement, any restrictive covenant agreements between you and the Company,
and/or this Release shall be inadequate, and the Company shall be entitled to
injunctive relief in respect thereof.

 

Your ability to receive payments and benefits under the terms of the Award
Agreement will remain open for a 21-day period after your Termination Date to
give you an opportunity to consider the effect of this Release. At your option,
you may elect to execute this Release on an earlier date. Additionally, you have
seven days after the date you execute this Release to revoke it. As a result,
this Release will not be effective until eight days after you execute it. We
also want to advise you of your right to consult with legal counsel prior to
executing a copy of this Release.

 

Finally, this is to expressly acknowledge:

 

 

●

You understand that you are not waiving any claims or rights that may arise
after the date you execute this Release.

 

 

--------------------------------------------------------------------------------

 

 

 

●

You understand and agree that the compensation and benefits described in the
Award Agreement offer you consideration greater than that to which you would
otherwise be entitled.

 

I hereby state that I have carefully read this Release and that I am signing
this Release knowingly and voluntarily with the full intent of releasing the
Releases from any and all claims, except as set forth herein. Further, if signed
prior to the completion of the 21 day review period, this is to acknowledge that
I knowingly and voluntarily signed this Release on an earlier date.

 

 

 

Date:

   

 

 

2